Citation Nr: 1128939	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  09-39 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kara M. Koonce, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for posttraumatic stress disorder (PTSD).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

The Veteran asserts that service connection is warranted for his PTSD because of traumatic experiences while stationed in Vietnam.  The Board notes that the Veteran is the recipient of the Combat Infantryman Badge and Purple Heart for his active service in Vietnam.  A June 2011 statement from his representative explains that while stationed on active duty the Veteran was wounded by shrapnel from a rocket-propelled grenade (RPG) when his base was overrun.  The Veteran was the only survivor.  The Veteran contends that being exposed to this traumatic event and combat while stationed in Vietnam caused his alleged PTSD. 

In the April 2009 rating decision, the RO indicated that because the Veteran was awarded the Combat Infantry Badge and the Purple Heart Medal, the existence of a combat-related stressor is verified. 

During the pendency of this appeal 38 C.F.R. § 3.304(f) pertaining to PTSD was amended as follows:  

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

In April 2009, the Veteran was afforded a VA psychiatric examination.  The Veteran reported symptoms of nightmares three times per month, hyperviligance, excessive startle, and feelings of being guarded and evaluative of his environment.  The Veteran denied flashbacks, significant irritability, and lack of concentration.  The Veteran also reported while in Vietnam he was wounded by shrapnel in the right arm and near the right ear when his base was overrun.  In particular, he noted watching a captain being shot diagonally across the chest by machine gun fire.  He also stated it was very distressing to witness the other casualties in the stationed area for medical evaluation.  The examiner opined that "the diagnosis of PTSD was not defended."  He also noted that it is "less likely than not" that the PTSD diagnosis is correct.  However, the examiner stated that the Veteran had some Vietnam sequelae.  No other psychiatric diagnosis was rendered. 

The Board acknowledges the April 2009 examiner's opinion regarding the Veteran's claimed PTSD; however, the VA examiner failed to confirm whether the verified stressor is adequate to support a diagnosis of PTSD.  Also, the examiner has not addressed the claimed stressor under the amended criteria of 38 C.F.R. § 3.304(f).  Thus, the Board considers the examination report to be insufficient.  As the record does not contain sufficient medical evidence for the Board to make a decision on the claim, a remand is necessary to obtain another medical opinion.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c)(4) . 

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to October 2009, the date of the most recent pertinent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  Schedule the Veteran for an appropriate psychiatric VA examination.  To the extent possible, the examination should be conducted by a VA examiner who have not previously seen or examined the Veteran.  Prior to the examination, the claims folder must be made available to the psychiatrist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies, including psychological testing, if necessary, are to be performed and the examiner should review the results of any testing prior to completing the report.  The examiner should identify all objective indications of psychiatric disability.  Furnish the examiner with a complete and accurate account of the verified stressor.  The examiner must be instructed that only the verified stressor event may be considered for the purpose of determining whether an in-service stressor caused the current psychiatric symptoms and whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.

A diagnosis of PTSD should be confirmed or ruled out.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the specific stressor(s), should be identified.  The examiner should specifically address whether the verified stressor, to include fear of hostile military or terrorist activity, is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.

A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then she/he should indicate this.

3.  Once all necessary development is completed, readjudicate the claim currently on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case (SSOC) and given the appropriate time period within which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


